           Case 2:20-cv-04571-CFK Document 22 Filed 03/29/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

J.B.’S VARIETY INC.,                           :     CIVIL ACTION
           Plaintiff,                          :
                                               :
      v.                                       :     No. 20-4571
                                               :
AXIS INSURANCE COMPANY,                        :
          Defendant.                           :

                                       ORDER

      AND NOW, this 29th day of March 2021, upon consideration of Defendant’s

Motion to Dismiss (ECF No. 17), Plaintiff’s Response in Opposition (ECF No. 18), and

Defendant’s Reply (ECF No. 19), it is hereby ORDERED that Defendant’s Motion (ECF

No. 17) is GRANTED.

      It is FURTHER ORDERED that Plaintiff’s Amended Complaint (ECF No. 14) is

DISMISSED with prejudice. The Clerk of Court is directed to close this matter.



                                                     BY THE COURT:


                                                     /s/ Chad F. Kenney

                                                     CHAD F. KENNEY, JUDGE




                                           1
